Case 4:20-cv-12823-MFL-RSW ECF No. 8, PageID.2009 Filed 07/20/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TOI HORN and
RILEY TROY GRAHAM,

             Plaintiffs,                            Case No. 20-cv-12823
                                                    Hon. Matthew F. Leitman
v.

RONALD W. WATERSTREET, et al.,

          Defendants.
__________________________________________________________________/

    ORDER (1) DISMISSING PLAINTIFF TOI HORN WITHOUT
PREJUDICE AND (2) DIRECTING PLAINTIFF RILEY TROY GRAHAM
     TO FILE SUMMONSES AND SERVE THE DEFENDANTS

      On August 28, 2020, Plaintiffs Toi Horn and Riley Troy Graham filed this

action against Defendant Ronald W. Waterstreet and others. Pursuant to Local Rule

11.2, Horn and Graham must “promptly file a notice with the Clerk and serve a copy

of the notice on all parties whenever [their] address[es], e-mail address[es], phone

number[s] and/or other contact information changes.” (See Notice, ECF No. 6, citing

E.D. Mich. Local Rule 11.2.) The failure to do so “may subject [them] to appropriate

sanctions, which may include dismissal, default judgment, and costs.” E.D. Mich.

Local Rule 11.2.

      With respect to Plaintiff Horn, he has failed to comply with Local Rule 11.2

by informing the Court of his current mailing address. Indeed, a notice that the Court


                                          1
Case 4:20-cv-12823-MFL-RSW ECF No. 8, PageID.2010 Filed 07/20/21 Page 2 of 3




mailed to Horn at the address he provided returned to the Court as undeliverable.

(See ECF No. 7.) This is not a mere technical violation of the rules. Without a

current address or accurate contact information, the Court has no way of

administering this civil action as to Horn or a way to contact him.       Therefore,

because Horn has failed to comply with Local Rule 11.2, the Court DISMISSES

him from this action without prejudice.

      With respect to Plaintiff Graham, his contact information appears to be

current, and he paid the required filing fee in this action on January 19, 2021. (See

Dkt.) But it does not appear that he has taken any steps to serve the Complaint on

the Defendants. Accordingly, the Court DIRECTS Graham, by no later than

August 30, 2021, to provide summonses for each Defendant to the Clerk’s Office.

Once he does so, the Clerk’s Office will prepare the summonses and return them to

Graham. Graham will then be responsible for serving the summonses and the

Complaint on each Defendant. If Graham fails to comply with this order, by either

not providing summonses to the Clerk’s Office by August 30, 2021, or by not timely

serving the summonses and the Complaint on the Defendants once the completed

summonses are returned to him, the Court will dismiss this action without prejudice.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: July 20, 2021
                                          2
Case 4:20-cv-12823-MFL-RSW ECF No. 8, PageID.2011 Filed 07/20/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 20, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-3794




                                       3
